Citation Nr: 0114449	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
knee bony callous.


REPRESENTATION

Appellant represented by:	DAV


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado. 

Although, in his May 1999 claim the veteran originally raised 
additional issues, following the February 2000 rating 
decision; he only submitted a notice of disagreement and 
perfected his appeal as to the initial rating evaluation of 
his left knee bony callous.  Accordingly, only the matter of 
the left knee is within the purview of the Board's 
jurisdiction. 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2000).

FINDINGS OF FACT

1.  All available relevant evidence pertaining to the issue 
on appeal has been obtained.

2.  The veteran's bony callous of the left knee is manifested 
by subjective periodic complaints of pain; there is no 
evidence of locking, swelling, muscle spasm, limitation of 
knee motion, recurrent subluxation or lateral instability of 
the left knee, nor is functional impairment evident.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left knee bony 
callous have not been met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act 2000, (VCAA) Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO scheduled the veteran for an examination in April 
2000, which was accomplished.  The Board acknowledges the 
veteran's contentions that the VA examiner did not adequately 
address his complaints of knee pain.  However, the Board 
finds the examination was adequate for evaluation purposes.  
The examiner addressed the veteran's range of motion, pain on 
use, and weakened movement when performing the physical 
examination.  X-ray's were also reviewed.  The veteran's 
medical history was surveyed and the veteran's subjective 
complaints were noted when the examiner made his diagnosis.  
Accordingly, the Board finds that the examination 
requirements delineated under the VCAA have been met. 

The Board is of the opinion that there is sufficient evidence 
on file to allow for a determination on the claim of 
entitlement to an increased initial rating for the left knee 
disability and that the duty to assist has been satisfied in 
this instance.  In the course of case development, the RO 
obtained the veteran's service records, which included the 
veteran's induction examination, in-service treatment 
entries, and discharge records.  Identified post-service VA 
medical records were also obtained.  The veteran has not 
indicated that any service records or medical records 
pertinent to the claim are outstanding. VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
change in the law with regard to the duty to assist since the 
most recent statement of the case was issued to the veteran.  
However, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new 
legislation without it first being considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, a remand for adjudication by the RO would only 
serve to further delay resolution of the veteran's claim.  VA 
has already met all obligations to the veteran under this new 
legislation.  Moreover, the veteran has been afforded the 
opportunity to submit evidence and/or argument on the merits 
of the issue on appeal.  

In view of the foregoing, as well as the RO having complied 
with the necessary decision notification requirements, the 
Board is satisfied that all facts relevant to the claims have 
been properly developed, and that no further assistance to 
the veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 4, 
114 Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A, 5107).


Increased Rating

Factual Background

With regard to the veteran's medical history, the veteran's 
induction examination revealed no left knee difficulties or 
complaints.  The veteran's service medical records indicate 
that he had a history of leg pain arising from boot camp.  
The veteran was diagnosed with a partially healed stress 
fracture.  Upon subsequent examinations, he was diagnosed 
with patella femoral syndrome from over use.  Upon discharge 
the veteran reported no complaints with his left leg to 
include leg cramping, arthritis, rheumatism, bursitis, 
lameness, bone, joint or other deformity, tick or locked 
knee, foot trouble, neuritis, or paralysis.  Upon clinical 
evaluation his feet, lower extremities and spine were found 
to be normal.

During post-service knee treatment with the VA, commencing in 
April 1999, the veteran was assessed with an old tibia 
fracture with chronic bursitis of the left knee, and a bow-
legged condition was determined to contribute to the strain 
upon his knee. The physician reviewed supplied medical 
records and noted that findings of a bony callous were 
interpreted as appearing on the X-rays.  At that time, the 
physician issued a knee brace to see if it would assist the 
veteran with standing and bending required in his employment.  
The physician also noted subjective complaints of pain, the 
left patella was found to move freely, although restrictions 
laterally were noted, the meniscus appeared to be intact, and 
quadricep strength was found to be 5/5.  No apparent 
difficulty was found in the left quadricep.

In the April 2000 VA examination, the examiner noted that the 
veteran reported acute onset of pain in the lower portion of 
the knee following an injury in boot camp in 1993.  Since the 
onset of this injury, the veteran reported persistent pain in 
the left proximal medial tibia.  The veteran reported a 
variety of techniques were used to treat his complaint, 
including but not limited to, bracing, physical therapy, a 
hot tub, Motrin and Tylenol.  Despite such treatments, the 
veteran reported that his pain has continued.  The veteran 
denied flare-ups of pain, incoordination in motion or 
weakness per se.  X-rays from 1993, the year in which the 
veteran reported injuring his knee were reviewed.  The X-ray 
was interpreted as showing a healing stress fracture at the 
"proximal tibia".

Upon examination the VA examiner found that the veteran 
maintained a full range of motion.  No effusion was present 
and the collateral ligaments and cruciate ligament were found 
to be stable.  Medial and lateral jointline examination was 
unremarkable with no tenderness noted.  McMurray sign was 
absent medially and laterally.  There was no quadriceps or 
hamstring atrophy.  The veteran's gait was not antalgesic.  
Mild tenderness in the region of the tibial tubercle was 
noted.  No significant increase in pain with resisted flexion 
or extension of the knee was noted.  

The examiner stated that it appeared the veteran had an old 
healed stress fracture, as opposed to old Osgood-Schlatter 
syndrome of the left tibial tubercle region, with no 
significant finding objectively.  The examiner specifically 
stated that he would not assign any additional range of 
motion loss per Deluca based on elicited findings.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In a case such as the present one where the appeal arises 
from the assignment of an evaluation after a grant of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In determining the disability 
evaluation, VA also has a duty to acknowledge and consider 
all other regulations which are potentially applicable based 
upon the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

38 C.F.R. § Diagnostic Code 5257 (2000), contemplating other 
impairment of the knee through recurrent subluxation or 
lateral instability, under which the veteran is presently 
rated, provides for a 10 percent rating when slight 
impairment is found, a 20 percent rating when moderate 
impairment is found, and a 30 percent rating when severe 
impairment is found.  38 C.F.R. § 4.71a Diagnostic Code 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, and 5261 (2000).  Diagnostic 
Code 5260 pertains to flexion and provides for a zero percent 
evaluation where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  For a 20 percent evaluation to be 
warranted, flexion must be limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to extension and provides for a 
zero percent evaluation where extension of the leg is limited 
to five degrees.  A 10 percent evaluation is warranted where 
the evidence shows extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
extension is limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In addition, the United States Court of Appeals for Veterans 
Claims  ("the Court") in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where an evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).

Analysis

Service connection for residuals of a bony callus of the left 
knee was established in a January 2000 rating decision.  The 
disability was found to be zero percent compensable. The 
veteran appealed this initial rating decision. A review of 
the entire evidence of record, and application of pertinent 
law reveals that a compensable rating in not found to be 
warranted in this instance.

As noted previously the veteran is presently rated under 
Diagnostic Code 5257, contemplating recurrent subluxation or 
lateral instability; however, the VA examination found no 
recurrent subluxation or lateral instability, symptomatology 
pertinent under this code section.  Accordingly a 10 percent 
rating for slight impairment of the knee upon manifestation 
of subluxation or lateral instability is also not found to be 
warranted. 

The VA also has a duty to acknowledge and consider all other 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis in the other potentially applicable codes and 
regulations upon which to assign a higher disability 
evaluation. 

For instance, under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 contemplating limitation of flexion of the leg and 
limitation of extension of the leg respectively, a 
compensable rating is not warranted.  Under Diagnostic Code 
5260, a rating of 10 percent, the lowest available 
compensable rating, requires a limitation of flexion of 45 
degrees.  In the most recent VA examination the veteran was 
found to have full range of motion of the left knee.  Upon 
application of resistance the examiner also found that the 
veteran has full range of motion.  Similarly, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, a rating of 10 percent, the 
lowest available compensable rating, is not warranted.  Such 
a rating requires a limitation of extension of at least 10 
degrees.  As noted previously, the veteran was found to have 
full range of motion, even upon resistance. 

With regard to Diagnostic Code 5262 for impairment of the 
tibia and fibula, the rating requires nonunion or malunion of 
the knee and, as there is no evidence of malunion, nonunion 
or loose motion of the knee, Diagnostic Code 5262 is not 
applicable.  Moreover, although the veteran was provided a 
brace in 1999, such brace was to be used initially for only a 
short period of time.  Clinical findings are not shown at 
that time supporting a 10 percent rating, or that would 
otherwise evidence an element of functional impairment.  In 
addition, the veteran did not present to subsequent 
examinations with a brace.

With regard to Diagnostic Code 5258 for dislocated semilunar 
cartilage.  Physicians found no effusion in the joint.  The 
record is absent any clinical evidence of locking or 
dislocation. The veteran denied locking of the joints upon 
discharge.  Thus, a compensable evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2000) would not be warranted.  

Accordingly, for the aforementioned reasons, no higher 
evaluation is warranted for the right knee, even with 
consideration of all potentially applicable diagnostic codes.  
See Schafrath, supra.  Further, as the evidence is not in 
equipoise, but rather is preponderantly against a compensable 
rating in this case, the benefit of the doubt doctrine and 38 
C.F.R. § 4.7 are not for application.

As the veteran's symptoms have been relatively stable during 
the rating period, staged ratings are not warranted for any 
part thereof, to include the brief period when he was 
reportedly utilizing a brace.  Fenderson at 126-28.

ORDER

An initial compensable evaluation for service-connected 
patellofemoral pain syndrome of the right knee is denied.



		
	JEFF MARTIN	
	Member, Board of Veterans' Appeals



 

